Order entered February 14, 2019




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00868-CV

                            BRIGETTA D’OLIVIO, Appellant

                                             V.

                                   GREG FOX, Appellee

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-05606

                                         ORDER
      Before the Court is appellant’s February 12, 2019 motion for extension of time to file an

amended brief. We GRANT the motion and extend the time to March 7, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE